THE THIRTEENTH COURT OF APPEALS

                                   13-15-00265-CR


                               Bryan Bernard Kulhanek
                                         v.
                                 The State of Texas


                                On appeal from the
                       County Court of Wharton County, Texas
                               Trial Cause No. 62660


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

November 10, 2016.